DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0026550).
Regarding Claim 1, Yang et al discloses a method for structuring data, comprising: acquiring an unstructured text (The page segmentation application receives, as input, an electronic document, such as an unstructured PDF document) (page 2, paragraph [0020]); inputting the unstructured text into an encoder-decoder model to obtain an output sequence ( a first portion of the neural network, such as the encoders 506 and at least some of the decoders 516, performs the functions of the visual feature representation generator 170. The encoder 506 performs one or more feature-extraction operations that generate visual feature representations 270 from an input image) (page 7, paragraph [0073]); in which the output sequence comprises a plurality of attribute elements, each attribute element corresponds to a respective attribute, and each attribute element comprises an attribute value of the respective attribute (at block 304, the method 300 involves matching the visual feature representation to the textual feature representation from the text mapping based on both the visual feature representation and the textual feature representation corresponding to the set of pixels) (page 8, paragraph [0076]); the encoder-decoder model is trained using a training text marked with the attribute value of each attribute (For instance, a neural network has a first portion (e.g., a set of encoders and decoders) that are trained to generate visual feature representations from various sets of pixels in various regions of a page) (page 3, paragraph [0026]); and generating a structured representation based on the attributes corresponding to the attribute elements comprised in the output sequence and the attribute values comprised in the attribute elements (at block 305, the method 300 involves generating an output page segmentation of the electronic document by applying a second portion of the neural network to the textual feature representation and the visual feature representation, wherein portions of the output page segmentation represent different document object types) (page 8, paragraph [0078]).
Claims 7 and 13 are rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to disclose “inputting the word elements of the input sequence into the encoder to semantically encode the word elements to obtain a hidden state vector of each word element; in which the hidden state vector indicates semantics of the word element and a context thereof; decoding each hidden state vector by the decoder to obtain the attribute values of the output sequence; in which the decoder has learned an attention weight of each hidden state vector with respect to each attribute value and a mapping relation between the hidden state vector that is weighted by the attention weight and the attribute value” as recited in claims 2 and 14, “acquiring a plurality of training texts; in which each training text has marked information in the data exchange format, the marked information comprises at least one object corresponding to an entity described by the training text, and each object comprises the attribute value of the attribute for describing the entity; an order of the attribute values of the attributes in the object is the same as an order of the attribute elements of the attributes in the output sequence” as recited in claim 3 and 15, “input the word elements of the input sequence into the encoder to semantically encode the word elements to obtain a hidden state vector of each word element; in which the hidden state vector indicates semantics of the word element and a context thereof; and decode each hidden state vector by adopting the decoder to obtain the attribute values of the output sequence; in which the decoder has learned an attention weight of each hidden state vector with respect to each attribute value and a mapping relation between the hidden state vector that is weighted by the attention weight and the attribute value” as recited in claim 8, and “acquire a plurality of training texts; in which each training text has marked information in the data exchange format, the marked information comprises at least one object corresponding to an entity described by the training text, and each object comprises the attribute value of the attribute for describing the entity; an order of the attribute values of the attributes of the object is the same as an order of the attribute elements of the attributes in the output sequence” as recited in claim 9.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/30/2020 and 03/28/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patwardhan et al. (US 10,482,176) discloses quality evaluation of collaborative text inputs.
Kim (US 2020/0034520) discloses training and testing obfuscation network capable of processing data to be concealed for privacy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672